46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary L. HOOK, Appellant,v.BUREAU OF PRISONS;  Charles Crandell, Warden;  DianeFrederickson, Inmate Systems Manager;  MitchellBagwell, Administrative RemedyCoordinator, all employed atFCI, Sandstone, Appellees.
No. 94-3096.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 6, 1995.Filed:  Jan. 23, 1995.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gary L. Hook appeals the district court's1 dismissal of his 28 U.S.C. Sec. 2241 habeas petition.  He argues that the Bureau of Prisons is incorrectly calculating his expected release date under 18 U.S.C. Sec. 3624(b).  Having reviewed the record, we find no error of fact or law, and accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, then Chief Judge, United States District Court for the District of Minnesota, now United States Circuit Judge, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota